Moore, J.
The plaintiff presented a claim against the board of supervisors. It was disallowed. Instead of appealing to the circuit court (see section 2300, 1 Comp. Laws 1915), the plaintiff applied to the circuit court for a writ of mandamus to compel the board of supervisors to allow his claim. After a return and full hearing the circuit judge denied the application for a writ of mandamus. Upon the application of the plaintiff a writ of certiorari was issued out of this court directed to the circuit judge for the purpose of reviewing the proceedings.
The record does not show1 that the attention of the circuit judge has been called to the issuance of the writ of certiorari, nor has he made any return thereto, and the only return in court is a return made by the clerk of a copy of the files and records in said cause.
The attention of the plaintiff was called to the situation by the clerk of this court as early as July 22, 1921, and there is nothing in the record to indicate any effort to secure a return from the circuit judge.
Under these circumstances, this court feels compelled to dismiss the writ of certiorari.
Steere, C. J., and Wiest, Fellows, Stone, Clark, and Bird, JJ., concurred. Sharpe, J.¡ did not sit.